DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/08/2020, is acknowledged.

3.  Claims 31-34 are pending and under examination as they read on a method of treating an ocular vascular disease in an individual with anti-human collagen II antibody or a fusion protein thereof.

4.  Applicant’s IDS, filed 05/18/2022, is acknowledged. 
 
5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
6.  Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claim recites “fusion protein comprising (a) a Fab specifically binding to a first antigen, and (b) a scFv specifically binding to collagen II” as part of the invention.

The claim is directed to a genus of fusion proteins comprising a genus of Fab specifically binding to a genus of first antigens and a genus of scfv specifically binding to collagen II.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of treating an ocular vascular disease.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
The specification at [0036] discloses that it has been found that by combining a first binding site that specifically binds to a target associated with an eye disease and a second binding site that specifically binds to a target influencing the retention in the eye (eye retention target) a multispecific binder can be provided with improved intravitreal retention compared to a molecule not having the binding specificity to the eye retention target. The second binding site specifically binds to a compound or molecule found in the extracellular matrix (ECM) in vitreous humor or the retina. This compound of the extracellular matrix has to be present in amounts allowing a sufficient loading and thereby dosing of the multispecific binder. It has been found that collagen, especially collagen II, is a suitable compound in the ECM in the vitreous humor for this purpose.

[0038] Thus, disclosed herein as an aspect is a fusion protein comprising [0039] a first binding site specifically binding to a first antigen, and [0040] a second binding site specifically binding to a compound present in the extracellular matrix of the vitreous humor.

[0042] In one embodiment the first antigen is related to an ocular vascular disease. Also disclosed herein as an aspect is a fusion protein comprising [0043] a first binding site specifically binding to a first antigen, and [0044] a second binding site specifically binding to collagen II.

[0179] a first binding site specifically binding to ANG2, VEGF, PDGF-B, or IL-1beta.

The examples in the specification at [0212] are directed to the anti-digoxigenin antibody Fab conjugated to three different anti-collagen II antibody scFv (denoted as FAB-COLL-I (SEQ ID NO: 9 (VH), 10 (VL) and 11 (scFv)), FAB-COLL-II (SEQ ID NO: 12 (VH), 13 (VL) and 14 (scFv)), FAB-COLL-III (SEQ ID NO: 15 (VH), 16 (VL) and 17 (scFv) in the following, which differ in the binding kinetic)

The claim is directed to a genus of fusion proteins comprising a genus of Fab specifically binding to a genus of first antigens and a genus of scv specifically binding to collagen II.

With respect to scFv specifically binding to collagen, the specification discloses three species comprising SEQ ID NO: 9/10, 12/13 and 15/16.

It is noted that  human Coll-II is  1487 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of Collagen-II are capable of treating an ocular vascular disease, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.
Artisans are well aware that knowledge of a given antigen (for instance Coll-II, ANG2, VEGF, PDGF-B, or IL-1beta) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
With respect to a genus of antibody that binds any antigen and a genus of antibodies that bind to Collagen II, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the Coll-II, ANG2, VEGF, PDGF-B, or IL-1beta in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Coll-II, ANG2, VEGF, PDGF-B, or IL-1beta antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-Coll-II, ANG2, VEGF, PDGF-B, or IL-1beta antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of Coll-II, ANG2, VEGF, PDGF-B, and IL-1beta as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti- Coll-II, ANG2, VEGF, PDGF-B, or IL-1beta antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti- Coll-II, ANG2, VEGF, PDGF-B, or IL-1beta heterodimer antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
While the specification describes the first binding site specifically binding to ANG2, VEGF, PDGF-B, or IL-1beta,  the specification does not describe any correlation between these antigens and the structure of any Fab specifically binding to those antigens that that treat an ocular vascular disease. 

The level of skill and knowledge in the art is that there are no known fusion protein comprising Fab specifically binding to a first antigens that treat ocular vascular disease and no known correlation between any structural component and the ability to treat each and every ocular vascular disease.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any fusion protein required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a fusion protein that treat ocular vascular diseases because a fusion protein possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of fusion proteins comprising a Fab specifically binding to a first antigen and a scFv specifically binding to collagen II, defined by amino acid sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Applicant has provided the ANG2, VEGF, PDGF-B, or IL-1beta as the first antigens.  No Fab specific binding antibodies to those antigens are discloses, and thus they are not representative of the genus.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


7.  Claims 31-34  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The claims encompass methods of treating ocular vascular diseases with anti-human collagen II antibodies or a fusion protein comprising Fab anti-antigen antibody and scFv anti-collagen II antibodies.

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.

 The specification lacks empirical data in using the claimed collagen II antibody in the treatment of any ocular vascular disease. The specification does not provide exemplification or animal model to treat an patient suffering from ocular vascular disease such as intraocular neovascular syndromes such as diabetic retinopathy, diabetic macular edema, retinopathy of prematurity, neovascular glaucoma, retinal vein occlusions, central retinal vein occlusions, macular degeneration, age-related macular degeneration, retinitis pigmentosa, retinal angiomatous proliferation, macular telangectasia, ischemic retinopathy, iris neovascularization, intraocular neovascularization, corneal neovascularization, retinal neovascularization, choroidal neovascularization, and retinal degeneration [0121] with anti-Coll-II antibodies or fusion proteins thereof. 

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

Liu et al (FASEB J. 31, 4665–4681 (2017)) summarizes the current available animal models of ocular angiogenesis. Models of retinal and choroidal angiogenesis, including oxygen-induced retinopathy, laser-induced choroidal neovascularization, and transgenic mouse models with deficient or spontaneous retinal/choroidal neovascularization, as well as models with induced corneal angiogenesis, are widely used to investigate the molecular and cellular basis of angiogenic mechanisms. Theoretical concepts and experimental protocols of these models are outlined, as well as their advantages and potential limitations, which may help researchers choose the most suitable models for their investigative work (see abstract).

The invention is directed to the use of anti-collagen-II antibodies or fusion proteins thereof in the treatment of ocular disease intraocular neovascular syndromes such as diabetic retinopathy, diabetic macular edema, retinopathy of prematurity, neovascular glaucoma, retinal vein occlusions, central retinal vein occlusions, macular degeneration, age-related macular degeneration, retinitis pigmentosa, retinal angiomatous proliferation, macular telangectasia, ischemic retinopathy, iris neovascularization, intraocular neovascularization, corneal neovascularization, retinal neovascularization, choroidal neovascularization, and retinal degeneration [0121].

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The exemplification are directed to the pharmacokinetic studies of FAB-Coll-II (bispecific/fusion protein of anti-digoxigenin antibody Fab and anti-collagen II antibody scFv) in minipigs to increase the half-life and durability of the drug in the eye.   The minipigs did not have any ocular vascular disease. 

The specification determine the tissue compartments to predict tissue drug levels is not equivalent to methods of treatment of ocular diseases.  

The specification at [0158] discloses that the aim of the current invention is to provide a long lasting drug for application into the eye. This reduces the number of application required and likewise the time between the single applications. This can be achieved on the one hand by increasing the does administered at each application or on the other hand by increasing the half-life and durability of the drug in the eye after application.

The specification at [0202] discloses that the parameters as concentration, diffusion coefficients and MW can be determined directly from the measurement. The testing of the diffusivity can be performed in an artificial test solution (comprising the compound of the ECM selected for retention of the drug) “representing” the composition of vitreous fluid or directly in vitreous fluid of minipigs.

[0213] In a minipig study the concentration of the different constructs was determined in vitreous, retina and choroid at 168, 336 and 672 h after intravitreal injection (d0) of a 500 nM solution of the respective construct.

[0344] FIG. 1 shows half-life of the different constructs in the different compartments of the eye; 1: FAB-PEG, 2: FAB-HBD, 3: FAB, 4: FAB-COLL-I, 5: FAB-COLL-II, 6: FAB-COLL-III; upper bar: vitreous, middle bar: retina, lower bar: choroid.
[0345] FIG. 2 shows exposure of different compartments (tissues) of the eye to the different constructs; 1: FAB-COLL-I, 2: FAB-COLL-II, 3: FAB-COLL-III, 4: FAB, 5: FAB-HBD, 6: FAB-PEG; left bar: vitreous, middle bar: retina, right bar: choroid.
[0388] Minipig serum, aqueous humor, vitreous humor and ocular tissue (retina, choroid, sclera, iris, lens, ciliary body) were analyzed with an ECLIA method using an ELECSYS instrument (Roche Diagnostics GmbH).

Applicant's strategy to treat ocular vascular diseases using anti-collagen II antibodies or fusion proteins thereof is fraught with inaccuracies and that these methods are still notably deficient in defining and describing the complexity of collagen II function in treating ocular vascular diseases. The clinical value of such strategies has not been shown to be effective for treating ocular vascular diseases. It is unpredictable whether treating ocular vascular diseases using anti-collagen II antibodies or fusion proteins thereof would reach a therapeutic end point.

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Since there is no animal model system in the specification to treat ocular vascular diseases, it is unpredictable how to correlate the minipig pharmacokinetic studies to increase the half-life and durability of the Fab-Coll-II to the treatment of any ocular vascular disease in vivo clinical trial results. The specification does not adequately teach how to effectively treat ocular vascular diseases and reach any treatment endpoint in individuals by administering anti-collagen II antibodies or fusion proteins thereof. The specification does not teach how to extrapolate data obtained from in pharmacokinetic studies to the development of effective in vivo treatment methods, commensurate in scope with the claimed invention. Therefore, it is not clear that the skilled artisan could predict the outcome of the anti-collagen II antibody exemplified in the specification.

The specification does not provide empirical data to show the efficacy of the anti-collagen-II antibody or fusion proteins thereof on any ocular disease. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with the anti-collagen-II antibodies are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-collagen-II antibodies or fusion proteins thereof, encompassed by the claims. The specification fails to provide empirical data to show that the claimed method would work in vivo.

The specification fails to provide a correlation between anti-collagen-II antibodies and treatment of patients suffering from ocular vascular diseases.

Applicant fails to demonstrate in vivo treatment of each and every ocular vascular disease using either monotherapy targeting collagen II and/or a therapy based on anti-collagen-II antibody fusion proteins.

The specification does not provide exemplification of animal model to treat each and every ocular vascular disease including intraocular neovascular syndromes such as diabetic retinopathy, diabetic macular edema, retinopathy of prematurity, neovascular glaucoma, retinal vein occlusions, central retinal vein occlusions, macular degeneration, age-related macular degeneration, retinitis pigmentosa, retinal angiomatous proliferation, macular telangectasia, ischemic retinopathy, iris neovascularization, intraocular neovascularization, corneal neovascularization, retinal neovascularization, choroidal neovascularization, and retinal degeneration [0121]. No effect of any therapy was administered to any ocular vascular disease  with anti-collagen-II antibodies or fusion proteins thereof.

However, given the relatively incomplete understanding in correlating between the pharmacokinetic studies of FAB-COLL-II and in vivo animal models to clinical treatment ocular vascular diseases involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.  Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaizum et al (Clinical Ophthalmology 2015:9 543–547) in view of US20140220634 (IDS #5) or US Pat. 8394378 (IDS #2).

Nakaizum et al teach Type II collagen is found in the vitreous humor (page 544, left col, 3rd ¶ and 545, right col., 4th ¶, page 546, left col., top ¶).  Nakaizum et al teach  that diabetic retinopathy (DR) occurs due to an immune response to type II collagen (page 546, right col., top ¶).  The reference teaches that the development and progression of DR may be related to a mechanism involving intraocular type II collagen, which normally has immunological tolerance as a sequestered antigen. In DR, hyperglycemia causes disruption of the blood–retinal barrier, which leads to contact between the intraocular type II collagen and immunocompetent cells, and to the subsequent activation of the autoimmune mechanism (see page 546, under Conclusion).

The reference teachings differ from the claimed invention only in the recitation of administering to the DR patient anti-human collagen II antibody.

The teachings of both the `634 publication and the `378 patent are identical.  The teachings of the `634 publication is used in the rejection.

The `634 publication teaches anti-Collagen II antibody, Fab169-31 (CNTO 4093) comprising the claimed six CDRs (published SEQ ID NOs: 9, 15, 28, 39, 42, 53, respectively, Table I) determined according to Kabat from SEQ ID NOs: 15 and SEQ ID NO:16 (see published SEQ ID NOs: 64 and 75, respectively, Kabat at [0052]).  In particular,  the `634 publication teaches that Human anti-human collagen II mAb VH 169_31, 100% identical to claimed/published SEQ ID NO:15/64 and 16/75  (Table I, [0090], Fig.2).  The antibodies of the invention with optionally coupled therapeutic molecule may be prepared as pharmaceutical compositions containing an effective amount of the therapeutic molecule as an active ingredient in a pharmaceutically acceptable carrier [0079].

claimed/published SEQ ID NO:15/64 (VH).

Qy          1 QLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANYAQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 QLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANYAQ 62

Qy         61 KFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARHLYYMLDYWGQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 KFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARHLYYMLDYWGQGTLVTVSS 117

claimed/published SEQ ID NO:16/75 (VL).

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVADWLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVADWLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQYDGWPITFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQYDGWPITFGQGTKVEIK 107
Given that the development and progression of diabetic retinopathy (DR) is related to a mechanism involving intraocular type II collagen, those of skilled in the would have had reason to use the anti-collagen II antibody of `634 publication to neutralize the intraocular type II collagen and treat diabetic retinopathy. 

A person of ordinary skill in this sophisticated art would understand that the identification of intraocular type II collagen directly implicated in the mechanism of diabetic retinopathy would be a natural target against which to direct immobilizing anti-collagen II antibodies taught by `634 publication to treat DR. In view of the known utility of antibodies in treating disease taught by `634 publication would be an obvious, significant and promising direction in the development of therapies for the treatment of diabetic retinopathy.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10.  No claim is allowed.

11.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Ikeda et al. The role of tryptase and anti-type II collagen antibodies in the pathogenesis of idiopathic epiretinal membranes.  Clinical Ophthalmology 2015:9 1181–1186.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 4, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644